I*.
                                                                                September 10, 2015
                                              03-15-00473-CR
                                CAUSE NO. 03-15-00447-CR

      JAMES ERIC GRANT                       §           IN THE COURT OF APPEALS

      V.                                     §         THIRD JUDICIAL DISTRICT

      THE STATE OF TEXAS                     §           SITTING AT AUSTIN, TEXAS


                 MOTION FOR ACCESS TO APPELLATE RECORD

            NOW COMES James Eric Grant, appellant, TDCJ No. 01936588,

      Darrington Unit, 59 Darrington Rd., Rosharon, Texas 77583 and respectfully moves

      this Honorable Court to grant him access to the appellate record in the above-

      referenced cause in order to effectuate his right to file a response to theAnders brief

      filed herein by Appellant's appellate counsel.

                                                 Respectfully submitted,


                                                     W/MMjyftt,
                                                     James Eric Grant
                                                                                 J



                                                         TDCJ No. 01935688
                                                         Darrington Unit
                                                         59 Darrington Rd.
                                                         Rosharon, TX 77583




                                                 Date:      9-1- IT

                                                                                SEP 1 0W
                                                                              .THIRD«0^L>
                 CERTIFICATE OF SERVICE AND OF
                      COMPLIANCE WITH RULE 9


      This is to certify that on   y ~~ y "~~     2015, a true and correct copy
of the above and foregoing document was served on Bob Odom Assistant District
Attorney of Bell County, P.O. Box 540, Belton, Texas 76513 in accordance with
the Texas Rules of Appellate Procedure, and that this motion is in compliance
with Rule 9 of the Texas Rules ofAppellate Procedure and that portion which
must be included under Rule 9.4(i)(l) contains 207 words.




                                        // James Eric Grant
                                           TDCJ No. 01935688
                                           Darrington Unit
                                           59 Darrington Rd.
                                           Rosharon, TX 77583


                                      Date: Q-*J-]S
^/Ji




  (tpi/e/t)
-2f2.-




   J^K&Jkl
         ''d/tX&l
•si
a)
•si
o




o
a)